RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                  File Name: 13a0038p.06

               UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                               X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                -
                                                -
                                                -
                                                    No. 11-6241
          v.
                                                ,
                                                 >
                                                -
                       Defendant-Appellant. -
 RODRIGO MACIAS-FARIAS,
                                               N
                  Appeal from the United States District Court
               for the Western District of Kentucky at Louisville.
             No. 3:10-cr-35-2—John G. Heyburn II, District Judge.
                         Decided and Filed: February 8, 2013
       Before: DAUGHTREY, KETHLEDGE, and DONALD, Circuit Judges.

                                  _________________

                                       COUNSEL
ON BRIEF: Gal Pissetzky, PISSETZKY AND BERLINER, LLC, Chicago, Illinois, for
Appellant. Candace G. Hill, UNITED STATES ATTORNEY’S OFFICE, Louisville,
Kentucky, for Appellee.
                                  _________________

                                        OPINION
                                  _________________

        MARTHA CRAIG DAUGHTREY, Circuit Judge. Defendant Rodrigo Macias-
Farias was convicted following a jury trial on two counts of drug-trafficking and
sentenced to 320 months of incarceration. He now appeals both his conviction, claiming
error by the district court in denying his motion for a mistrial, and his sentence, claiming
error in the enhancement for obstruction of justice. The motion for a mistrial arose from
the testimony of a prosecution witness that, according to Macias-Farias, revealed both
a Brady violation and constituted a violation of the Confrontation Clause. We find no
reversible error in connection with the district court’s denial of the defendant’s motion


                                             1
No. 11-6241        United States v. Macias-Farias                                   Page 2


for a mistrial, but because of procedural error at the sentencing hearing, we conclude that
a remand is required to permit resentencing.

                FACTUAL AND PROCEDURAL BACKGROUND

       Macias-Farias was charged with conspiring to possess with intent to distribute
more than 1,000 kilograms of marijuana and with aiding and abetting possession with
the intent to distribute more than 1,000 kilograms of marijuana, in violation of 21 U.S.C.
§§ 841 and 846. The charges arose from the Drug Enforcement Agency’s interdiction
on February 10, 2010, of a truck loaded with approximately 1,600 pounds of marijuana.
Stopped near Memphis, Tennessee, the driver told the DEA agents that he was being
paid to take a load of what he believed to be produce to an as-yet undetermined location
near Louisville, Kentucky. The driver agreed to cooperate with the DEA in making a
controlled delivery. He subsequently called his contacts and was directed to park the
truck in a large, open area on a sparsely populated street in Shepherdsville, Kentucky.
The agents set up surveillance of the truck and observed a blue Toyota minivan
registered to Macias-Farias and another car registered to Rafael Lara-Gascon enter and
exit the area. Despite the fact that the agents claimed to have maintained visual
surveillance of the truck all night, when it was stopped the next day, they discovered that
the “cargo of approximately 1,600 pounds of suspected marijuana had been
surreptitiously off-loaded from the truck.”

       The DEA agents confronted Sean Lacefield, whom they had observed with
Macias-Farias and Lara-Gascon near the parked truck on February 10, and he agreed to
cooperate with the investigation. At the direction of the agents, Lacefield set up a
meeting with Macias-Farias at an area restaurant on February 13. Surveilling the
meeting, DEA agents saw a woman later identified as Amber Babor join Macias-Farias
and Lacefield at the restaurant.

       On February 18, Lacefield contacted the DEA and told agents that Macias-Farias
and Lara-Gascon were meeting at a Louisville Rite Aid pharmacy to arrange a drug
transfer of approximately 100 pounds of marijuana. Lacefield testified at trial that he
went to the Rite Aid with Macias-Farias to meet Babor and that Babor got into Macias-
No. 11-6241        United States v. Macias-Farias                                  Page 3


Farias’s van with them, leaving her car parked in the Rite Aid parking lot. Lacefield also
said that another individual got in Babor’s car, drove it away, and then returned with it
several minutes later. The DEA was unable to observe the events at the Rite Aid, due
to some confusion regarding the location, but agents used information provided by
Lacefield to put out an alert on Babor’s car. She was apprehended later that day, and
officers recovered approximately 100 pounds of marijuana from the trunk of her car.

       On February 23, Lacefield alerted the DEA that a large amount of marijuana
from Texas was expected to arrive in the Louisville area in the next few days. Early on
February 25, DEA agents observed Macias-Farias and Lara-Gascon leave Macias-
Farias’s residence in a black Tacoma truck. Lacefield had told the DEA that the co-
conspirators were planning to meet the arriving truck, and agents confirmed that the
Tacoma was being driven in tandem with a red semi-trailer truck. When the semi-trailer
truck got stuck in a ditch, Macias-Farias and others drove to a nearby gas station, where
they were arrested without incident.       Agents searched the truck and discovered
approximately 3,766 pounds of marijuana.

       At trial, Macias-Farias testified on his own behalf. He identified Lara-Gascon
as his brother-in-law and claimed that Lara-Gascon was involved in drug-trafficking, but
he denied that he himself was involved in the sale or possession of drugs. He further
testified that Lara-Gascon would contact him after the drugs had been unloaded from the
trucks to see if Macias-Farias was interested in selling any of the non-drug products that
the trucks also transported, such as fruit and vegetables and toys. The jury apparently
discredited Macias-Farias’s testimony and found him guilty on both counts. The district
court sentenced him to 320 months in prison.

                                     DISCUSSION

       On appeal, Macias-Farias contends that the district court erred when it denied his
motion for a mistrial after a government witness made statements that revealed a
violation of Brady v. Maryland, 373 U.S. 83 (1963), and also denied him his right to
confrontation. The testimony in question occurred during the cross-examination of DEA
Agent Jason Moore.       During his direct examination, Moore testified about the
No. 11-6241          United States v. Macias-Farias                               Page 4


information Lacefield provided regarding the meeting and drug transfer that was to take
place at the Louisville Rite Aid on February 18. On cross-examination, defense counsel
pressed Agent Moore about the veracity of the information that Lacefield provided
regarding the February 18 incident, pointing out that because Lacefield failed to provide
the DEA agents with the correct location of the Rite Aid, the agents were unable to
witness the drug transfer itself. Defense counsel then asked Moore whether it was true
that, as a result, there was no evidence confirming defendant’s presence at the
transaction “except for Mr. Sean Lacefield’s word.” Moore answered in the negative,
saying that after the transfer of marijuana took place, Lacefield drove Macias-Farias’s
van to the DEA agents. The cross-examination continued:

       Q. So again, the only information you have regarding that February 18th
       deal to relate Mr. Macias to it is Sean’s words?
       A. No, sir.
       Q. Okay. And the minivan, you say?
       A. No.
       Q. More?
       A. Yes.
       Q. What is more?
       A. Amber Babor for one.
       Q. Well, Amber Babor is not here, right?
       A. You asked who else could provide information about that, and she did.
       Q. Oh, she did provide you information on that?
       A. Yes.
       Q. Okay. Did you write a report about it?
       A. Yes, I did.
       Q. You did?
       A. Yes, I did.
No. 11-6241            United States v. Macias-Farias                                             Page 5


At this point, defense counsel objected, noting that he had not been provided a copy of
the DEA report concerning Babor’s statements to the DEA. The prosecution responded
that they had not asked any questions about Babor during direct examination and that
they did not intend to call Babor as a witness. The court nevertheless directed the
prosecution to provide Moore’s report to defense counsel. Defense counsel then
continued cross-examining Moore, using the report.

         Later that day, defense counsel requested that Agent Moore’s testimony be
stricken. In the alternative, he moved for a mistrial, on the grounds that the testimony
was “3500 material” and should have been produced in compliance with “Giglio and
Brady.”1 He also reiterated that Babor was not available to be questioned. The
government responded that the report had not been offered as evidence but was cited
only in response to defense counsel’s persistent questioning regarding the veracity of the
information Lacefield provided. Defense counsel later renewed his motion for a mistrial,
based on his contention that Moore’s testimony constituted a violation of the
Confrontation Clause. The government insisted that admitting the testimony was not
error and argued that, even if it were, the error was invited. The court responded, “I’m
not sure it was error, but to the extent it is, it’s less than harmless, but I’ll advise the jury
to ignore the particular answer.” As a result, the district court again denied the defense
motion for a mistrial but also gave the jury a limiting instruction: “You cannot consider
references by witnesses to the alleged statements of Amber Bab[o]r because she did not
testify.”

         We conclude that the district court’s denial of a mistrial was appropriate. As for
the Brady claim, in order to prevail a defendant must show, first, that the evidence is
“favorable to the accused, either because it is exculpatory, or because it is impeaching.”
United States v. Douglas, 634 F.3d 852, 860 (6th Cir. 2011) (citing Strickler v. Greene,


         1
          We assume that defense counsel’s mention of “3500 material” was a reference to the Jencks Act,
18 U.S.C. § 3500, which directs the government to produce statements or reports made or used by
government witnesses at trial. Brady, of course, requires the prosecution to turn over material exculpatory
evidence to the defense. See Brady, 373 U.S. 83 (1963). And, Giglio undoubtedly refers to Giglio v.
United States, 405 U.S. 150 (1972), in which the Supreme Court extended Brady to evidence that contains
relevant impeachment evidence.
No. 11-6241         United States v. Macias-Farias                                   Page 6


527 U.S. 263, 281-82 (1999)). In addition, the evidence must have been suppressed by
the government. Id. Finally, the evidence must be “material to the defendant’s guilt or
punishment.” Smith v. Cain,132 S. Ct. 627, 630 (2012). Evidence is “material” when
“there is a reasonable probability that, had the evidence been disclosed, the result of the
proceeding would have been different.” Id. (internal quotation marks omitted) (citing
Cone v. Bell, 556 U.S. 449, 469-70 (2009)).

        Those three preconditions have not been established here. Macias-Farias has not
demonstrated that the evidence is either exculpatory or suitable for impeachment
purposes and therefore “favorable to the accused.” The relevant portion of Moore’s
report was Babor’s statement to him that Macias-Farias was present during the February
18 drug transfer at the Louisville pharmacy. Thus, the evidence was, if anything,
inculpatory rather than exculpatory. As for its alleged impeachment value, the record
shows that defense counsel had the report in hand when he cross-examined Moore and
had read the report by the time he cross-examined Lacefield. Hence, he had every
opportunity to use the report to impeach both witnesses, but did not do so. It is also clear
that the prosecution was not guilty of improper suppression of the report but, instead,
considered it irrelevant to the government’s case.

        Finally, the defendant has not proven that the report is “material.” Materiality in
this setting requires a showing that “there is a reasonable probability that, had the
evidence been disclosed, the result of the proceeding would have been different.” Smith,
132 S. Ct. at 630 (internal quotation marks and citation omitted). A reasonable
probability is one that is “sufficient to undermine confidence in the outcome.” United
States v. Hanna, 661 F.3d 271, 296 (6th Cir. 2011) (internal quotation marks and citation
omitted). But Macias-Farias has not established that there is any evidence in the DEA
report that would have affected the outcome of the trial in any way, much less
undermined confidence in the result. This conclusion is particularly true in light of all
the other evidence presented at trial that supported Macias-Farias’s conviction. See Jells
v. Mitchell, 538 F.3d 478, 502 (6th Cir. 2008) (“When determining whether the withheld
No. 11-6241          United States v. Macias-Farias                                   Page 7


information was material and therefore prejudicial, we consider it in light of the evidence
available for trial that supports the petitioner's conviction.”).

          As for the confrontation claim, we likewise find no reversible error in connection
with the district court’s denial of the defense motion for a mistrial. The Confrontation
Clause bars the admission of testimonial hearsay absent an opportunity for the accused
to cross-examine the extrajudicial declarant. See United States v. Boyd, 640 F.3d 657,
665 (6th Cir.), cert. denied, 132 S. Ct. 271 (2011). But, in this case, Agent Moore
testified only that he had obtained information from Amber Babor. He did not repeat the
information itself, which might well have amounted to hearsay testimony if it had been
offered to establish the truth of the statement by the declarant, Babor. See Fed. R. Evid.
801(c); see also United States v. Childs, 539 F.3d 552, 559 (6th Cir. 2008) (defining
hearsay as a “statement, other than one made by the declarant while testifying at the trial
or hearing, offered in evidence to prove the truth of the matter asserted”). Although the
jury could have inferred that Babor’s information corroborated Lacefield’s account of
the events of February 18, it is unclear from the record what portion of Lacefield’s
information she corroborated, much less what she actually told Moore. As we have
noted, “[t]he hearsay rule does not apply to statements offered merely to show that they
were made or had some effect on the hearer.” United States v. Martin, 897 F.2d 1368,
1371 (6th Cir. 1990) (citing United States v. Gibson, 675 F.2d 825, 833-34 (6th Cir.
1982)).

          Macias-Farias also claims on appeal that the district court failed to make
necessary findings before imposing a two-level sentencing enhancement for obstruction
of justice. Section 3C1.1 of the Sentencing Guidelines authorizes such an enhancement
in cases in which a “defendant willfully obstructed or impeded, or attempted to obstruct
or impede, the administration of justice with respect to the investigation, prosecution,
or sentencing of the instant offense of conviction, and . . . the obstructive conduct related
to (A) the defendant's offense of conviction and any relevant conduct; or (B) a closely
related offense.” U.S.S.G. § 3C1.1. The commentary specifies that “committing,
No. 11-6241        United States v. Macias-Farias                                   Page 8


suborning, or attempting to suborn perjury” is an example of the type of conduct to
which this adjustment applies. U.S.S.G. § 3C1.1 cmt. n.4(B).

       Over the defendant’s objection, the presentence report prepared by the probation
department recommended an obstruction enhancement on the ground that “the defendant
gave false testimony at trial.” At the sentencing hearing, the district court asked the
government to “refresh [its] memory” as to Macias-Farias’s testimony, which the
government then summarized as follows: “That he had nothing to do with the marijuana,
that he was there to steal the cover load from these trailers, and that he did not have any
role in organizing, receiving, offloading.” In response, the district court made several
observations. First, the judge acknowledged that, in order to warrant the sentencing
enhancement, “the obstruction can’t be intrinsic to the crime itself.” Second, the district
judge noted that the enhancement was not meant to “penalize people unduly for
testifying, you know, their right to testify or their right not to testify.” He concluded,
however, that this case was not one in which the imposition of the enhancement would
penalize actions that were intrinsic to the crime, nor would it penalize the defendant
simply for testifying. Instead, the judge determined, because Macias-Farias perjured
himself, presenting the jury with “an obvious lie, a big lie . . . one that’s completely
unbelievable,” an obstruction-of-justice enhancement was appropriate.

       Interpreting and applying the Supreme Court’s directives in United States v.
Dunnigan, 507 U.S. 87 (1993), we have held that a district court must complete two
tasks when applying the § 3C1.1 enhancement in cases involving perjured testimony by
the defendant. First, “[the district court] must identify those particular portions of the
defendant's testimony that it considers to be perjurious, and second, it must either make
specific findings for each element of perjury or at least make a finding that encompasses
all of the factual predicates for a finding of perjury.” United States v. Bazazpour,
690 F.3d 796, 808 (6th Cir. 2012) (citation and internal quotation marks omitted). In
turn, the offense of perjury requires the establishment of three elements: that the
defendant made “(1) a false statement under oath (2) concerning a material matter
No. 11-6241         United States v. Macias-Farias                                   Page 9


(3) with the willful intent to provide false testimony.” United States v. Watkins, 691
F.3d 841, 851 (6th Cir. 2012) (citing Dunnigan, 507 U.S. at 94).

        Here, the district court obviously concluded that the defendant had perjured
himself at trial, although the court did not identify any specific portion of Macias-
Farias’s testimony that it found to constitute perjury. The government argues that its
summary of Macias-Farias’s false testimony, provided in response to the district judge’s
invitation to “refresh [his] memory,” is a sufficient basis for enhancement because, in
response to the prosecutor’s recitation, the judge agreed on the record that the defendant
had “[told] a big lie.” As the government notes, we have held that in imposing an
obstruction enhancement, courts may rely upon lists of a defendant’s perjurious
statements provided by the government. United States v. Sassanelli, 118 F.3d 495, 501
(6th Cir. 1997). However, a court may do so only so long as it makes clear that it has
independently adopted the prosecution’s recital. Id. In this case, the government did not
submit a detailed sentencing memorandum listing the alleged perjuries. Indeed, the
government did not even mention the obstruction-of-justice enhancement in its
sentencing memorandum. Hence, the court’s reliance on the government’s off-the-cuff
summary of Macias-Farias’s testimony cannot support the enhancement, especially
because the court did not indicate it was so relying.

        The government next contends, quoting Sassanelli, 118 F.3d at 501, that district
courts are not required to identify specific portions of the testimony if the testimony was
“pervasively perjurious.” It argues that a listing of specific falsehoods was therefore not
required in this case. But, even if we were to interpret the district court’s assertion that
Macias-Farias’s testimony represented “an obvious lie, a big lie” to mean that his
testimony was “pervasively perjurious,” the court’s imposition of the sentencing
enhancement would nevertheless fail Dunnigan’s second requirement, because the court
did not make specific findings for each element of perjury or findings that encompassed
the factual predicates necessary to establish perjury.

        The government contends that, because there is no dispute that Macias-Farias’s
testimony was under oath, the first element of perjury can be presumed. It also argues
No. 11-6241        United States v. Macias-Farias                                 Page 10


that Macias-Farias put his mens rea at issue when he testified that he had no intention
of participating in the offloading of the marijuana. Because mens rea is a “critical
element of both the charges of which he was convicted,” the government’s argument
continues, the materiality of the defendant’s testimony can be presumed as well.
Although these arguments are superficially appealing, we find that they fail to take
seriously the Dunnigan requirement that the district court make specific factual findings
that either directly relate to, or encompass, the elements of perjury and not merely
presume them to be satisfied. Indeed, in cases involving almost identical factual
circumstances, we have overturned the sentencing enhancement for failing to fulfill the
second part of the Dunnigan procedure. See, e.g., United States v. Lawrence, 308 F.3d
623, 633 (6th Cir. 2002) (vacating an obstruction-of-justice enhancement when the
sentencing court stated that “it did not believe [defendant’s] testimony . . . nor did the
jury” but “made no indication which portions of defendant’s testimony were perjurious”
and did not “apply any of the elements of perjury to the testimony”); United States v.
McRae, 156 F.3d 708, 713 (6th Cir. 1998) (rejecting enhancement when district court
did not “specify[] the areas of conflicting testimony or mak[e] independent findings with
respect to either the elements or the factual predicates necessary for a finding of
perjury”); Sassanelli, 118 F.3d at 500, 502 (vacating an obstruction-of-justice
enhancement because the district court concluded that “almost everything that [the
defendant] said was contrary to what the [c]ourt believes were the facts in this particular
matter” but “did not identify any examples of such perjury, and . . . did not attempt to
apply the elements of perjury to such examples”).

       We have recently reemphasized that an appellate court is not well-placed to make
factual findings of perjury in the first instance, even if we believe there is evidence in
the record that supports such findings. See Bazazpour, 690 F.3d at 807-08 (noting that
the trial record reflected “myriad perjurious statements” made by defendant but that,
even if district court had identified them specifically, remand was still appropriate to
allow district court to make necessary findings on whether defendant gave “false
testimony concerning a material matter with the willful intent to provide false
testimony” (emphasis in original) (citation omitted)). Based on controlling precedent,
No. 11-6241          United States v. Macias-Farias                             Page 11


we have no choice but to remand the case to the district court with instructions to
“identify with particularity the statements made by [Macias-Farias] at trial that it
considers to be perjurious, and to make a specific finding that each such statement upon
which it relies satisfies each of the elements of perjury.” Sassanelli, 118 F.3d at 502.

                                    CONCLUSION

           For the reasons set out above, we AFFIRM the defendant’s conviction but
REMAND the case for resentencing, based on the district court’s failure to make the
specific findings necessary to enhance Macias-Farias’s sentence for obstruction of
justice.